Case 2:16-cr-20659-AJT-MKM ECF No. 76, PageID.1046 Filed 10/21/20 Page 1 of 8




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,
                                         Case No. 16-20659
v.                                       Hon. Arthur J. Tarnow

ANDREW WEIKEL,

     Defendant.
_________________________________/

      GOVERNMENT’S SUPPLEMENTAL BRIEF REGARDING
           DEFENDANT’S REVISED RELEASE PLAN

     Andrew Weikel is a convicted sex offender who terrorized a 13-year-

old girl by taking pictures of his exposed penis near her face while she

slept. In some of the photographs, Weikel placed his penis on her head.

In November 2019, he refused to participate in residential sex offender

treatment offered by the BOP at FMC Devens. Six months ago, he filed

a motion asking the Court to send him home early due to the risks

associated with COVID-19. (ECF No. 54, under seal.) Weikel’s projected

BOP release date is not until June 2023.

     The Court held two hearings on Weikel’s motion in May 2020, and

the parties have each submitted multiple filings. In those hearings and


                                     1
Case 2:16-cr-20659-AJT-MKM ECF No. 76, PageID.1047 Filed 10/21/20 Page 2 of 8




filings, Weikel originally proposed living with his daughter and 12-year-

old grandson upon release. On October 6, 2020, Weikel filed a

supplemental brief proposing an alternative living arrangement upon

release. (ECF No. 73). Just over one week later, Weikel submitted

another supplemental filing stating that his second living arrangement

fell through, and on October 20, 2020 he filed yet another supplemental

brief proposing a third, alternative release plan. (ECF No. 74; ECF No.

75). He also renewed his request for a reduction in his sentence.

   In Weikel’s October 6 and October 20 briefs, he claims that BOP is

not offering sex offender programming because of the COVID-19

pandemic. (ECF No. 73, PageID.1033; ECF No. 75, PageID.1043).

Weikel also claims in his October 6 filing that FCI Elkton has

drastically reduced COVID-19 testing, leading to a reduced number of

known cases at the facility. (ECF No. 73, PageID.1033 – 1034). But

Weikel’s claims about BOP programming and COVID-19 testing are

false, and his release plan is still problematic. Weikel also fails to

explain his refusal to re-enroll in the residential sex offender treatment

program at FMC Devens.




                                      2
Case 2:16-cr-20659-AJT-MKM ECF No. 76, PageID.1048 Filed 10/21/20 Page 3 of 8




      The Court should deny Weikel’s motion for a reduction in his

sentence.

 I.     Weikel’s proposed living arrangement is still problematic

      On October 6, 2020, Weikel proposed living with his brother in a one-

bedroom apartment as an alternative to living with his daughter and

13-year-old grandson upon his hypothetical release. (ECF No. 73,

PageID.1033). On October 14, Weikel informed the Court that Weikel’s

brother had changed his mind and was no longer willing to house

Weikel. (ECF No. 74, PageID.1040). Now Weikel claims that his family

has arranged for him to live in an apartment by himself in Bluffton,

Indiana, and that his sister will provide him with financial assistance

until he can have his Social Security benefits reinstated. (ECF No. 75,

PageID.1042). Weikel does not state whether the apartment complex

where he hopes to live will allow registered sex offenders to live there.

And he does not state whether there are any minor children living in

the building, or how close the apartment complex is to a school or

childcare facility. So the appropriateness and feasibility of this living

arrangement is still unclear.




                                      3
Case 2:16-cr-20659-AJT-MKM ECF No. 76, PageID.1049 Filed 10/21/20 Page 4 of 8




      Also, as the government noted in its original response to Weikel’s

motion, Bluffton, Indiana is approximately 45 minutes from MV-1’s

home. MV-1’s mother occasionally works in Bluffton, and MV-1 travels

there at times for sporting events. Years after Weikel’s arrest, MV-1 is

still recovering and coming to terms with her victimization. In her

victim impact statement, she writes that she “originally thought I

would have 2-3 years to worry about the fact of him getting out. I

haven’t mentally prepared myself for him being released.” (ECF No. 60,

Exhibit 3, filed under seal). MV-1’s mother also opposes Weikel’s

release, and she is concerned that releasing him “at this time would

have a negative affect on [MV-1’s] mental health status.” (Id.)

      Thus, releasing Weikel to an apartment in Bluffton still does not

provide the appropriate safeguards to ensure that he will not victimize

more children, nor does it protect the victim or her family in the

underlying case.

II.     Conditions at Elkton have improved, and Weikel’s claim
        about testing is false

      Conditions related to the COVID-19 pandemic at FCI Elkton have

improved significantly since Weikel filed his motion in April 2020. As of

October 21, 2020, the facility has just one active COVID-19 case among

                                       4
Case 2:16-cr-20659-AJT-MKM ECF No. 76, PageID.1050 Filed 10/21/20 Page 5 of 8




its inmate population, and zero active cases among its staff. (BOP

COVID-19 Cases). Yet Weikel claims—without support—that Elkton’s

reduced numbers of active COVID-19 cases are due to a lack of testing.

       On its website, the BOP lists 1,790 inmates at FCI Elkton with

completed COVID-19 tests. (Id.) 820 inmates have tested positive for

the virus since the start of the pandemic, and there are currently zero

pending tests. (Id.) Importantly, though, Weikel’s most recent medical

records show that he was asymptomatically tested for the virus in May,

June, and September 2020. (Exhibit 1, Weikel’s Updated Medical

Records, filed under seal). He tested negative for the virus each time.

(Id.) So Weikel’s own records show that FCI Elkton is proactively

testing for the virus. And the most recent BOP information available

shows that Elkton’s active COVID-19 cases are under control.

III.     BOP sex offender programming is still available

       Weikel claims that no BOP programming is available due to the

pandemic. This is false. According to a BOP official at FMC Devens, the

residential sex offender treatment program 1 there is up and running


1The government previously provided the Court with details about this
program—and Weikel’s prior refusal to participate in it—in a May 12,
2020 supplemental filing and two letters to the Court dated May 22 and
                                       5
Case 2:16-cr-20659-AJT-MKM ECF No. 76, PageID.1051 Filed 10/21/20 Page 6 of 8




despite the pandemic. While certain components of the program may be

suspended or modified in order to ensure the safety of the staff and

inmates, the program is operational and providing treatment. As the

government has previously noted for the Court—and Weikel—if he is

willing to participate in this program, he should begin the process by

contacting the psychology department at FCI Elkton.

   Weikel, still, has not explained why he continues to avoid enrollment

in the residential sex offender treatment program at FMC Devens. And

now he is mistaken at best, and disingenuous at worst, about the

availability of BOP programming. Weikel’s failure to complete sex

offender programming during his incarceration is entirely his own; it

signals a refusal to admit that he has a problem for which intensive

treatment is necessary. And while Weikel claims that he will

participate in sex offender treatment through Headwaters Counseling if

released, his refusal to participate in BOP programming while

incarcerated should give the Court no confidence that Weikel will

successfully complete sex offender treatment if released early.



May 27, 2020. (ECF No. 71, PageID. 928 – 938, May 12, 2020
Supplemental Filing; Exhibit 2, May 22, 2020 Letter to the Court;
Exhibit 3, May 27, 2020 Letter to the Court).
                                     6
Case 2:16-cr-20659-AJT-MKM ECF No. 76, PageID.1052 Filed 10/21/20 Page 7 of 8




   Weikel is still a danger to the community, and he should not be

released.

                               Conclusion

   Weikel’s motion should be denied.


                                         Respectfully submitted,

                                         MATTHEW SCHNEIDER
                                         United States Attorney

                                         s/ Erin Ramamurthy
                                         Erin Ramamurthy
                                         Sara Woodward
                                         Assistant U.S. Attorneys
                                         211 West Fort Street, Suite 2001
                                         Detroit, MI 48226
                                         (313) 226-9788
                                         erin.ramamurthy@usdoj.gov

Dated: October 21, 2020




                                     7
Case 2:16-cr-20659-AJT-MKM ECF No. 76, PageID.1053 Filed 10/21/20 Page 8 of 8




                      CERTIFICATE OF SERVICE

   I certify that on October 21, 2020, I electronically filed the foregoing

document with the Clerk of the Court for the Eastern District of

Michigan using the ECF system, which will send notification of the

filing to all users of record.

      I further certify that on October 21, 2020, I filed Exhibit 1 of the

Government’s Response, under seal, with the Clerk of the Court of the

Eastern District of Michigan using the ECF system and I have secure

emailed the same to counsel of record at:

                   Colleen Fitzharris, Attorney for Defendant
                           Colleen_fitzharris@fd.org


                                         s/ Erin Ramamurthy
                                         Assistant U.S. Attorney




                                     8
